Citation Nr: 1456346	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), asthma, difficulty breathing, shortness of breath, and chronic bronchitis, due to exposure to asbestos and chemicals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that proceeding is of record.

The Board most recently remanded this matter in June 2014 for an addendum opinion.  However, as discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in June 2014 to obtain a medical opinion to reconcile conflicting opinions regarding the etiology of the Veteran's respiratory disorder.  A December 2012 records from  Dr. J. P noted that the Veteran's "vanadium exposure did contribute somewhat to his respiratory difficulties."  In providing this opinion, Dr. J.P. noted that vanadium is "known to provoke bronchospasm in the past."  The Veteran was reportedly exposed to the chemical in the course of cleaning boilers during service.  The RO has previously conceded that he was exposed to asbestos during service.  

An addendum opinion was obtained in June 2014 in which the examiner found that the Veteran's COPD with asthmatic component was not related to his military service or in-service asbestos exposure.  The VA examiner noted that the Veteran has calcified pleural plaques, which are most likely caused by asbestos exposure, but the  pleural plaques are asymptomatic and have not resulted in a respiratory disorder.  Although the VA examiner addressed Dr. J.P.'s opinion regarding calcified pleural plaques and asbestos exposure, she did not address whether vanadium exposure could have contributed to the Veteran's respiratory difficulties.  Thus, another opinion is required to comply with the Board's June 2014 remand directives.  Stegall, 11 Vet. App.at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the June 2014 examiner for an addendum opinion to reconcile the conflicting opinions regarding the etiology of the Veteran's respiratory disorder.  If the June 2014 examiner is unavailable, return the claims file to a qualified medical professional.  If the examiner determines that an examination is necessary, one should be scheduled.

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current respiratory disorder is related to exposure to vanadium during the Veteran's military service.  The examiner should specifically address Dr. J.P.'s statement that vanadium exposure "did contribute somewhat to [the Veteran's] respiratory difficulties." 

2. Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




